DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 22 and 31, drawn to a method for checking the completeness and/or authenticity of value documents as generally set forth in Claim 21 and a sensor .
Group II, claim(s) 23-27, drawn to a method for checking the completeness and/or authenticity of value documents as generally set forth in Claim 21 and a sensor for capturing a feature intensity and/or a feature value, configured for carrying out a method according to claim 21 as generally set forth in Claim 38, including the special technical feature of capturing of remission values at several different locations of the value document.
Group III, claim(s) 28 and 32, drawn to a method for checking the completeness and/or authenticity of value documents as generally set forth in Claim 21 and a sensor for capturing a feature intensity and/or a feature value, configured for carrying out a method according to claim 21 as generally set forth in Claim 38, including the special technical feature of capturing the feature intensities along at least one measuring track on the value document and/or measurement speed of the document.
Group IV, claim(s) 29, drawn to a method for checking the completeness and/or authenticity of value documents as generally set forth in Claim 21 and a sensor for capturing a feature intensity and/or a feature value, configured for carrying out a method according to claim 21 as generally set forth in Claim 38, including the special technical feature of the measurement of a spectral luminescence intensity of a luminescent substance and/or the spectral measurement of a Raman band of a Raman-active 
Group V, claim(s) 33-36, drawn to a method for checking the completeness and/or authenticity of value documents as generally set forth in Claim 21 and a sensor for capturing a feature intensity and/or a feature value, configured for carrying out a method according to claim 21 as generally set forth in Claim 38, including the special technical feature of transmission values of the value document and/or remission values on front side and back side of the value document.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, IV, and V lack unity of invention because the groups do not share the same or corresponding special technical feature. 
Claims 21 and 38 link Groups I, II, III, IV, and V. Groups I, II, III, IV, and V lack unity of invention because even though the inventions of these groups require the common technical feature of Claims 21 and 38, this technical feature is not a special technical feature as it lacks novelty or an inventive step and does not contribute over the prior art in view of US 2005/0100204 A1 and/or US 2009/0078886 A1.  The structural features of Claims 21 and/or 38, which is shown either singly or in combination in US 2005/0100204 A1 and/or US 2009/0078886 A1, lack novelty or an inventive step and do not contribute over the prior art.

Groups I, II, III, IV, and V, each of the listed groups has special technical features not required for the other groups.  The special technical features exclusive to each group are listed above in the listing of the groups.
In addition, Claims 21, 30, and 38 will be examined along with the elected invention once any of Inventions I, II, III, IV, and V is elected and Claims 37 and 39 will be examined along with the elected invention once any of Inventions II and V is elected.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877